Citation Nr: 0630170	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability with herniation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Columbia, 
South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held at the RO in December 
2005.  A transcript of the hearing is associated with the 
claims folder.


FINDINGS OF FACT

1. By decision in December 1984, the Board denied service 
connection for a low back disability.

2. The additional evidence since the December 1984 Board 
decision is either cumulative or by itself when considered 
with previous evidence of record does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disability, and therefore 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The December 1984 Board decision, which denied service 
connection for low back disability, is final.  38 U.S.C.A. § 
7104(b) (West Supp. 2005).

2.  New and material evidence has not been presented since 
the December 1984 Board decision, and claim of service 
connection for a low back disability is not reopened.  38 
U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R. § 3.156 (2006).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide. Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

Duty to Notify

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in March 2003 and April 2004.  The notices 
included the type of evidence needed to substantiate the 
claim to reopen, namely, new and material evidence, and the 
type of evidence necessary to establish the underlying claim 
of service connection, that is, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service. 

The veteran was informed that VA would obtain service medical 
records, VA records and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to send 
in any evidence in his possession that pertained to the 
claim.  The notices included the general provision for the 
effective date of the claim to reopen, that is, the date of 
receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 
19 Vet.App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable); and of Kent v. 
Nicholson, 20 Vet.App. 1 (2006) (elements of a new and 
material evidence claim).

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.   

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claim was then readjudicated 


following the content-complying notice as evidenced by the 
supplemental statement of the case in August 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has not identified 
additional evidence which has yet to be obtained.  There is 
no duty to obtain a VA examination or opinion in this case 
because new and material evidence has not been presented or 
secured. See 38 C.F.R. § 3.159(c)(4)(iii).  Having determined 
that the duty to notify and assist has been satisfied to the 
extent possible, the Board turns to an evaluation of the 
veteran's claim.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

The RO denied the claim of service connection for a low back 
disability in June 1983.  The veteran appealed the rating 
decision, and the claim was denied by the Board in December 
1984.  That decision is final.  38 U.S.C.A. §§ 5108, 7104.

While the Board determination in December 1984 is final, if 
new and material evidence is presented or secured with 
respect to the claim, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 
Vet. App 145 (1991).  When determining whether additional 
evidence is new and material, VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence Previously Considered

The evidence of record and previously considered at the time 
of the Board's decision in December 1984 consisted of service 
medical records and private medical records, dated in 1982 
and 1983.  The service medical records for the period of 
active duty contained no complaint, finding, or history of a 
low back abnormality.  Other service medical records showed 
that the veteran complained of back pain, after moving boxes 
and crates while on inactive duty training on September 11, 
1982.  

Private medical records disclosed that two days after the 
back injury the veteran was seen a private hospital emergency 
room, where rest and a muscle relaxant were advised.  About 
two weeks later, an X-ray revealed narrowing and spurring at 
the L3-4 disc space.  Then history included a twisting low 
back injury with lumbar pain radiating to the right leg in 
1976, which returned in 1980 after another minor injury, 
which was exacerbated by the injury in September 1982.  The 
impression was lumbar strain and disc disease, L3-4, and a 
subsequent lumbar myelogram also showed degenerative disc 
disease at L3-4. 

In January 1983, the service medical records show that the 
veteran complained of back pain.  After a discussion with the 
veteran's treating physician and an essentially normal 
physical examination, except for pain, the assessment of the 
orthopedic examiner was a soft tissue injury.  In February 
1983, a private physician stated that the veteran could 
return to work with restrictions of lifting no more than 35 
pounds.  

In its decision in December 1984, the Board found that the 
incident on September 11, 1982, caused an acute exacerbation 
of pre-existing low back pathology with no increase in the 
underlying pathology.  The Board concluded that a low back 
disability was not incurred during the period of active duty 
and that a low back disability pre-existed the period of 
inactive duty training on September 11, 1982, and was not 
aggravated by inactive duty training.  

Additional Evidence 

In February 2003, the veteran's current application to reopen 
the claim was received at the RO.  In his statements and 
testimony, the veteran again asserts that his current low 
back disability is related to his low back injury in service.

The additional evidence since the Board's decision in 1984 
consists of VA records from 2002 through 2005, documenting 
longstanding back pain and degenerative disc disease of the 
lumbar spine.  Also added to the record are medical reports, 
covering the period from 1980 to 1985, obtained from the 
Social Security Administration, which show ongoing back pain.  
As the VA records and the records of the Social Security 
Administration are cumulative of evidence previously 
considered, the evidence is not new and material under the 
regulatory definition of new and material evidence.  38 
C.F.R. § 3.156.

The additional evidence also shows that in March 1980 the 
veteran was evaluating for low back pain, radiating to the 
right lower extremity, after an on-the-job injury, which had 
occurred several months earlier.  History included 
intermittent back pain since an even earlier work injury in 
the 1970s.  X-rays revealed pronounced narrowing of the L3-4 
disc space and degenerative changes at L3-4.  This evidence 
opposes, rather than supports, the claim and it is therefore 
not new and material evidence.  

As the additional evidence does not relate the current low 
back disability to the injury in 1982 during inactive duty 
training, the evidence is not new and material because the 
evidence does not relate to the unestablished fact necessary 
to substantiate the claim, that is, a relationship between 
the veteran's in-service incident and the current low back 
disability, the lack of which was the basis of the previous 
denial of the claim by Board in December 1984.

As for the veteran's statements and testimony, where as here, 
the determinative issue involves medical causation, competent 
medical evidence of nexus or relationship between the 
diagnosis and service is required to reopen the claim.  The 
veteran as a layperson is not competent to offer an opinion 
that requires medical expertise, and consequently his 
statements and testimony to the extent that he associates the 
post-service low back disability to service does not 
constitute new and material evidence to reopen the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

In summary, the additional evidence of record since the 
December 1984 Board decision is either cumulative or the 
additional evidence does not, either by itself or in 
connection with other evidence of record, relate to an 
unestablished fact necessary to substantiate the claim of 
service connection claim for a low back disability, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the additional evidence 
since the December 1984 Board decision is not new and 
material evidence under 38 C.F.R. § 3.156(a).

Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
low back disability with herniation is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


